DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 10/6/22 has been received. Claims 1, 54-58, 60-71 are pending, with claims 1, 57, and 71 currently amended, and claims 64-69 are withdrawn as non-elected.  
	Note that claims 64-69 should be cancelled prior to allowance in that the lack of unity requirement indicated there are no generic claims. 

Claim Objections
Claims 1 and 71 are objected to because of the following informalities: claim 1, line 7: “constructed to” should be revised to recite --configured to--, lines 12 and 13: “constructed to” should be revised to recite --configured to--,  claim 71, line 7- “constructed to” should be revised to recite --configured to--, line 12: “constructed to” should be revised to recite --configured to--, line 13: “constructed to” should be revised to recite --configured to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 71 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 71 lacks antecedent basis for “the cloth-like edge material”, as claim 71 previously recites “an edge material”. Also, “cloth-like” is indefinite because it’s not clear how the edge material is “like” a cloth.  To what degree must the prior art recite edge material be a cloth in order to be considered as “cloth-like”?

Allowable Subject Matter
Claims 1, 54-57, 60-63, and 70 are allowed.
Claim 71 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732